Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Greening, II et al. US Patent Application Publication 2017/009851. Applicant’s remarks filed 1/21/21 are sufficient to overcome the previously cited prior art. Applicant argues Greening reference is obviated as prior art as the present invention is a continuation of Application 15674575 now patent 10561537, which relies on provisional applications 62/419515 and 62406025, which both have a priority date before the Greening reference and both provide support for the present claims. The examiner has conducted a search and has not found additional prior art that reasonably teach or suggest, in conjunction with the features of the claims, the discrete ear laminate comprises first and second nonwoven substrates where the first nonwoven substrate overlaps itself to form a folded portion that also overlaps a portion of the elastic material placed between the first and second substrates as claimed in claim 1; or a first nonwoven that comprises a one layer in one portion and two layers in a second portion as in claim 9; or provides a reinforcement layer positioned as in claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781